ACCEPTED
                                                                                                         01-15-00572-CV
                                                                                             6/29/2015
                                                                                          FIRST    COURT 11:33:52  PM
                                                                                                            OF APPEALS
                                                                          Chris Daniel - District Clerk Harris County
                                                                                                      HOUSTON,     TEXAS
                                                                                             Envelope    No. 5872126
                                                                                                     7/2/2015  6:08:58 AM
                                                                                                  By: Michelle Wojcik
                                                                                                  CHRISTOPHER      PRINE
                                                                                     Filed: 6/29/2015 11:33:52 PM  CLERK



                                 CAUSE NO. 2013-41593
                                                                             FILED IN
PREDISTELL ROBINSON AND   §                                       1st COURT
                                                        IN THE DISTRICT     OF APPEALS
                                                                          COURT   OF
                                                                         HOUSTON, TEXAS
MAENETTA ROBINSON         §                                          7/2/2015 6:08:58 AM
                          §                                          CHRISTOPHER A. PRINE
         Plaintiffs,      §                                                  Clerk
                          §
v.                        §                             HARRIS COUNTY, TEXAS
                          §
PROGRESSIVE COUNTY MUTUAL §
INSURANCE COMPANY AND     §
DONAL JAMES WILKINS       §
                          §
         Defendants.      §                             80TH JUDICIAL DISTRICT

                                 NOTICE OF APPEAL

       To the Honorable District Judge:

1.     Defendants Progressive County Mutual Insurance Company and Donald James

Wilkins file this Notice of Appeal pursuant to Tex. R. App. P. 25.1(c) and 26.1(a).

2.     The 80th District Court of Harris County, Texas, signed a Final Judgment on May

29, 2015, in Cause No. 2013-41593 in favor of plaintiffs Predistell Robinson and Maenetta

Robinson and against defendants Progressive County Mutual Insurance Company and

Donald James Wilkins.

3.     No timely post-judgment motion was filed.

4.     From the Final Judgment entered on May 29, 2015; the granting of plaintiffs’ First

Amended Motion to Tax Attorney’s Fees as Costs; and from all other related adverse

rulings entered against them in Cause No. 2013-41593, defendants Progressive County

Mutual Insurance Company and Donald James Wilkins desire to appeal to the First or
Fourteenth Court of Appeals, sitting in Houston, based on the designation by the Harris

County District Clerk.

5.    This appeal is from a final judgment and therefore this is NOT an accelerated

appeal.

6.    An unofficial copy of the Final Judgment entered on May 29, 2015, is attached.

                                         Respectfully Submitted,

                                         MILLS SHIRLEY L.L.P.

                                         By:    /s/ George W. Vie III
                                                George W. Vie III
                                         State Bar No. 20579310
                                         gvie@millsshirley.com
                                         2228 Mechanic Street, Suite 400
                                         Galveston, Texas 77550
                                         (713) 571-4232
                                         Fax (713) 893-6095

                                         Attorneys for Appellants




                                        2
                                    Certificate of Service

       I hereby certify that on June 29, 2015, a true and correct copy of this document was
served by e-service on opposing counsel:

          John Riley Friesell
          john.friesell@sbcglobal.net
          Friesell Westerlage, PLLC
          The Niels Esperson Building
          808 Travis St., 24th Floor
          Houston, Texas 77002

          Attorney for Plaintiffs

4819-8710-6853, v. 1




                                            3
                         CAUSE NO. 2013-41593

PREDISTELL ROBINSON AND   §                 IN THE DISTRICT COURT OF
MAENETTA ROBINSON         §
                          §
         Plaintiffs,      §
                          §
v.                        §                 HARRIS COUNTY, TEXAS
                          §
PROGRESSIVE COUNTY MUTUAL §
INSURANCE COMPANY AND     §
DONAL JAMES WILKINS       §
                          §
         Defendants.      §                 80TH JUDICIAL DISTRICT

                       APPENDIX IN SUPPORT OF

                         NOTICE OF APPEAL




                                MILLS SHIRLEY L.L.P.

                                By:    /s/ George W. Vie III
                                       George W. Vie III
                                State Bar No. 20579310
                                gvie@millsshirley.com
                                2228 Mechanic Street, Suite 400
                                Galveston, Texas 77550
                                (713) 571-4232
                                Fax (713) 893-6095

                                Attorneys for
                                Defendants/Appellants

4843-1127-6069, v. 1
Appendix – Exhibit A
~   . • ' ...   .•f
                                                                                                                                             f-c?.
                                                                                                                                           ~t:+
                                                                                                                                             ,...     \
                                                                     NO. 2013-41593
                                                                                                                                                  ~~
                      PREDISTELL ROBINSON,                                      §                     IN THE DISTRICT COURT OF
                      AND MAENETTA                                              §
                      ROBINSON, PLAINTIFFS,                                     §
                                                                                §
                      v.                                                        §                         HARRIS COUNTY, TEXAS
                                                                                §
                      PROGRESSIVE COUNTY MUTUAL
                      INSURANCE COMPANY, AND
                      DONALD JAMES WILKINS
                                                                                §
                                                                                §
                                                                                §                                   (J~*
                      DEFENDANTS                                                §                         80Tl! &ICIAL DISTRICT

                                                                                                           ~
                                                                 FINAL JUDGMENT                           Q~
                                 On August 18, 2014, this case was called for               trial."~tiff Predistell Robinson appeared
                                                                                                      ~
                      in person and announced ready for trial. Plaintiff ~a Robinson appeared through counsel
                                                                                           ~
                      and announced ready for trial. Defendants Progr~e County Mutual Insurance Company and
                                                                                     ~
                      Donald James· Wilkins appeared in person an~ounced ready for trial.
                                                                           ~
                                 After a jury was impaneled     and@J~rn, it heard the evidence and arguments of counsel.
                      In response to the jury charge, the      ~made findings that the Court received, filed, and entered
                      of record. The questions         sub~~Qo the jury and the jury's fmdings are attached as Exhibit A
                      and incorporated by      ref~~           Plaintiffs filed a motion for judgment notwithstanding the

                      verdict.                 ~
                                                    b.     Pre-judgment interest on the actual damages awarded at the rate of 18% from

April 30, 2012 until the date of this judgment, in the amount of $14,270.79.

       c.     Court costs.

       d.     Reasonable and necessary attorney fees taxed as court costs under Texas


                                                                        (}~
       Insurance Code § 542.060(b) in the amount of $39,650.

       e. Post-judgment interest on all of the above at the ,~e. of 5% compounded
                                                                    ~~-

                                                                  n~~~ts
       annually, from the date this judgment is entered until all ~~uu are paid in full.

2.     This judgment finally disposes of all claims and   part~d is appealable.
                                                           ~ ~v


       Signed on        M(A..        z,, ,  2015.   Qif@~
                                1
                                                 ~~
                                              ~